Citation Nr: 0103618	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the 
calculated amount of $1,075.95.


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran served on active duty from December 1977 to June 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Committee on Waivers 
and Compromises (Committee) of the Roanoke, Virginia Regional 
Office (RO).  The Board notes that the representation of the 
Maryland Department of Veterans' Affairs has been revoked in 
this case.  


FINDINGS OF FACT

1.  The overpayment of Chapter 31 vocational rehabilitation 
subsistence allowance benefits in the calculated amount of 
$1,075.95 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran was granted Chapter 31 vocational 
rehabilitation benefits in order for him to attend a Chapter 
31 program at J. Sargeant Reynolds Community College from 
January 11, 1999 to May 11, 1999; he was paid subsistence 
allowance during that period of time.  

3.  On January 25, 1999, the veteran stopped attending 
classes for his Chapter 31 vocational rehabilitation program.  

4.  The veteran began working as a police officer on January 
31, 1999.  

5.  The veteran notified VA in April 1999 that he felt that 
he was completely rehabilitated; had been employed since 
January 31, 1999; and was no longer interested in 
participating in the Chapter 31 program; the veteran notified 
J. Sargeant Reynolds Community College of the same during 
April 1999.

6.  In May 1999, VA received notice from J. Sargeant Reynolds 
Community College that the veteran withdrew from classes on 
May 11, 1999, but last attended any classes on January 25, 
1999.

7.  After the veteran stopped attending his educational 
program through the Chapter 31 program, he continued to 
received and negotiate his payments for Chapter 31 vocational 
rehabilitation subsistence allowance benefits; due to this 
action, the veteran was at fault in the creation of the 
overpayment. 

8.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended since the veteran 
was paid subsistence allowance that he was not entitled to 
for several months after he stopped attending his classes 
through the Chapter 31 program.  

9.  The veteran would be unjustly enriched if the overpayment 
of benefits were not recovered, since failure to make 
restitution would result in unfair gain to the veteran as he 
was paid benefits based on his school attendance when he was 
no longer attending school.  

10.  The veteran did not change his position to his 
detriment, and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  

11.  The veteran demonstrates some financial hardship due to 
his many financial obligations; however, he indicated that 
his monthly income does exceed his monthly expenses.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$1,075.95 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted Chapter 31 vocational rehabilitation 
benefits in order for him to attend a Chapter 31 program at 
J. Sargeant Reynolds Community College from January 11, 1999 
to May 11, 1999.  The veteran was paid subsistence allowance 
during that period of time and was informed to immediately 
notify VA of any change in his enrollment status.  On January 
25, 1999, the veteran stopped attending classes for his 
Chapter 31 vocational rehabilitation program.  The record 
shows that the veteran began working as a police officer on 
January 31, 1999.  Apparently, it was the veteran's ambition 
to be hired as a police officer and he did not want to pass 
up this opportunity.  The record also shows that the veteran 
was interested in his Chapter 31 program, but that he was 
more interested in becoming a police officer immediately when 
the opportunity was presented.  In addition, the record shows 
that the veteran knew that an overpayment would be created.  

The veteran notified VA in April 1999 that he felt that he 
was completely rehabilitated; had been employed since January 
31, 1999; and was no longer interested in participating in 
the Chapter 31 program.  The veteran notified J. Sargeant 
Reynolds Community College of the same during April 1999.  In 
May 1999, VA received notice from J. Sargeant Reynolds 
Community College that the veteran withdrew from classes on 
May 11, 1999, but last attended any classes on January 25, 
1999.  VA took action to retroactively terminate the 
veteran's subsistence allowance on the last date of his 
attendance of classes.  The retroactive termination of 
benefits resulted in the overpayment at issue.  At this 
juncture, the Board notes that mitigating circumstances 
related to the veteran's changed employment status were 
considered in terminating benefits effective the last date of 
attendance rather than from the beginning of the training 
period.  As a result, the amount of the overpayment charged 
to him is a lesser amount than what could have been declared 
had the veteran's employment circumstances not been 
considered.  Thus, to some extent, the veteran's contentions 
with regard to his inability to continue his school 
attendance due to his acceptance of employment have already 
been taken into consideration.  

The veteran requested a waiver of the recovery of the 
overpayment.  The veteran asserted that although he was no 
longer able to physically attend classes, he had attempted to 
complete class assignments and was in contact with his 
professors and his VA advisor.  The veteran contended that, 
therefore, he was in fact still "enrolled" in school 
although he could not physically attend school.  For that 
reason, the veteran indicated that he was entitled to that 
subsistence allowance.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In June 1999, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
Chapter 31 vocational rehabilitation subsistence allowance 
benefits in the calculated amount of $1,075.95 would not be 
against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The record clearly shows that 
after the veteran stopped attending his educational program 
through the Chapter 31 program, he continued to receive and 
negotiate his payments for Chapter 31 vocational 
rehabilitation subsistence allowance benefits.  Due to this 
action, the veteran was at fault in the creation of the 
overpayment.  The Board notes that particular consideration 
is also given to the fact that the veteran previously had 
participated in the Chapter 31 program.  In April 1996 and 
February 1997, the Committee granted two requests for the 
waiver of the recovery of two separate overpayments.  In each 
case, the veteran was enrolled in school and stopped 
attending classes for various reasons.  Both times, the 
waivers were granted on the basis of financial hardship.  
Thus, the veteran, on two prior occasions, had prematurely 
stopped attending school through the Chapter 31 program and 
this cessation of attendance resulted in overpayments as the 
veteran was paid and used the subsistence allowance.  Thus, 
clearly, the veteran knew that if he stopped attending 
classes, an overpayment would be created if he continued to 
keep the subsistence allowance that he was paid for the time 
that he was not actually attending school.  With regard to 
his contention that he was actually "still enrolled" and 
was communicating with his professors and his VA counselor, 
the Board notes that it is readily apparent that a condition 
to being an enrolled participant in the classes in question, 
is that the veteran actually attend those classes.  He 
indicated that he was attending some classes; however, the 
school verified that the last date of attendance was on 
January 25, 1999.  Moreover, it is clear from the veteran's 
own admissions that it was more important to him to accept 
the position as a police officer rather than continuing with 
the Chapter 31 program.  While this may have been a 
reasonable choice for the veteran to make, this simply did 
not entitle him to continue accepting subsistence payments 
when he knew that he would no longer be attending those 
classes under the guise that he thought that he was 
technically still enrolled.  This is particularly noteworthy 
in light of the two prior overpayments.  It is simply 
unacceptable to repeatedly drop classes yet reap the benefits 
of the subsistence allowance that is paid based on the 
attendance for those classes and successful completion of the 
courses in question.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended since the veteran was paid 
subsistence allowance that he was not entitled to for several 
months after he stopped attending his classes through the 
Chapter 31 program.  Moreover, the veteran would be unjustly 
enriched if the benefits were not recovered, since failure to 
make restitution would result in unfair gain to the veteran 
as he was paid benefits based on his school attendance when 
he was no longer attending school.  Likewise, there is no 
evidence that the veteran changed his position to his 
detriment, and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue. The veteran demonstrates some financial hardship 
due to his many financial obligations; however, he indicated 
that his monthly income does exceed his monthly expenses.  
Further, many of his expenses are for other creditors.  The 
veteran has not supplied evidence which would suggest that 
his indebtedness to the Government should not be afforded the 
same consideration and attention he provides to his other 
obligations.  In light of the foregoing, the Board is unable 
to conclude that there is financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).



ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

